Citation Nr: 0605201	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to August 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
service connection for bilateral hearing loss.    


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for decades thereafter, and the preponderance of 
the evidence is against a causal link between his hearing 
loss and any remote incident of service, to include acoustic 
trauma.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his hearing loss is due to noise 
exposure from rifle, machine gun, and mortar fire while 
serving on active duty in Vietnam.  The veteran's DD Form 214 
documents service with an Infantry Division in Vietnam during 
the Vietnam War.  The file contains no indication that the 
veteran saw combat in Vietnam, and his military occupational 
specialty (MOS) is listed as that of clerk typist.  Service 
connection has previously been granted for tinnitus.      

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, organic diseases of the nervous system (to 
include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's case, a hearing loss disability was not shown 
during service or for many years thereafter, and as such, 
hearing loss may not be presumed to have been incurred during 
service.

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the report of 
the veteran's October 2004 examination by private 
audiologist, CAF.  The October 2004 private examination 
report is the earliest medical evidence documenting the 
veteran's hearing loss disability, and the earliest medical 
evidence showing that the veteran had any hearing loss at 
all.  

The Board notes that CAF, in his October 2004 report, 
provided the following opinion:  "From your history of being 
exposed to the noise of rifles, machine guns, and mortars 
while serving in the military during the mid and [l]ate 
1960's, it is quite likely that this was the beginning of 
your hearing loss and tinnitus".  While this statement 
favors the veteran's claim, the Board points out that CAF did 
not indicate that he reviewed any medical records regarding 
the veteran's history of hearing loss or noise exposure prior 
to formulating this opinion.  Furthermore, when VA sent CAF a 
May 2005 letter requesting a list of any records CAF reviewed 
prior to offering his opinion that the veteran's hearing loss 
likely began during service, CAF did not reply.  Absent any 
elaboration from CAF as to a basis for his opinion (and given 
CAF's own language introducing the opinion), VA does not 
place great weight on this opinion.  The Board has considered 
the October 2004 statement from CAF indicating that from the 
veteran's history, it was likely his hearing loss began with 
service.  Such a statement constitutes little more than a 
recitation of a history provided by the veteran.  The Court 
has held that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  

Weighing heavily against the veteran's claim is a VA medical 
opinion obtained in March 2005.  The VA examiner was asked to 
review the veteran's claims file and provide a medical 
opinion as to the likelihood that the current hearing loss 
disability, first diagnosed in October 2004, is related to 
military noise exposure.  In her examination report, the 
examiner noted that the claims file was made available for 
review.  She commented on all the pertinent evidence in the 
file, including the audiological evaluations performed upon 
enlistment into service and prior to separation from service, 
and noted the October 2004 private examination by CAF.  She 
concluded her examination report with the following opinion:  
"Since the veteran's hearing was within normal limits upon 
separation from the service, it is not likely that any 
hearing loss present at this time was precipitated by 
military noise exposure." 

The veteran and his representative argue that the VA 
examiner's opinion lacks validity in that it fails to comply 
with the provisions of 38 C.F.R. § 3.328.  The Board points 
out that this regulation pertains to independent medical 
opinions (IMEs) and has nothing to do with VA examinations, 
such as this one, performed as a necessity in the development 
of the veteran's claim.  Regulations applicable to obtaining 
VA examinations and opinions include 38 C.F.R. § 3.159(c)(4), 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim), and 
38 C.F.R. § 3.304(c), (the development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary but should not be 
undertaken when evidence present is sufficient for this 
determination.)  Here, prior to the March 2005 VA opinion, 
the pertinent evidence of record relating to the possibility 
of a connection between current hearing loss and service was 
a private medical opinion that was based only upon a history 
provided by the veteran.  That opinion was not supported by 
medical analysis of the veteran's history of noise exposure 
or hearing loss.  It was therefore not sufficient to stand 
alone in support of the claim for service connection, and 
additional development was necessary.  As such, the March 
2005 VA opinion was obtained.  While the opinion does not 
favor the veteran's claim, there is no legal basis to 
question its validity. 

The veteran contends that his hearing loss was caused by 
inservice exposure to acoustic trauma from combat noise 
(gunfire and mortar fire) during the Vietnam War.  While the 
veteran's statements are certainly credible, service medical 
records do not document inservice exposure to excessive 
noise.  Even assuming he was exposed to inservice combat 
noise while serving in Vietnam, the veteran's audiological 
examination at separation does not show any hearing loss 
disability.


On that audiological evaluation, performed in August 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
5
LEFT
5
10
5
-
5

The file contains no medical evidence showing complaints or 
medical findings regarding defective hearing or ear problems 
during his period of service, at separation, or for decades 
thereafter.  From the date of separation from service in 1967 
to the date the examination by CAF in 2004, a period of more 
than 30 years, there is no evidence, medical or otherwise, 
showing hearing loss.  

The March 2005 VA examiner's opinion was provided after 
contemplation of these facts.  There is no evidence of record 
showing that the October 2004 private opinion from CAF took 
such facts into consideration.

The Board must rely on medical evidence of record.  When the 
preponderance of the medical evidence is against a finding 
that hearing loss disability first shown decades after 
service is related to service, service connection must be 
denied.

While the veteran has not alleged, and the facts do not show, 
that he was diagnosed with hearing loss at service discharge 
or sensorineural hearing loss within one year from separation 
from service, service connection is not precluded if hearing 
loss or tinnitus can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On review of 
the evidence, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  For reasons 
stated above, the Board finds that the March 2005 VA 
examiner's opinion carries greater weight than the October 
2004 private opinion regarding a causal nexus between any 
inservice acoustic trauma and the veteran's hearing loss 
today.     


The Board has considered statements from the veteran and his 
representative.  Although the veteran has asserted that he 
has hearing loss due to inservice acoustic trauma, the 
medical evidence fails to establish a causal connection, or 
nexus, between the current complaints and inservice trauma.  
While the veteran may believe that he has hearing problems 
that were caused by an inservice injury, he is a layman and 
has no competence to offer a medical opinion in that regard.  
Espiritu, supra. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Furthermore, the more persuasive 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's periods of active duty.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); See also, 
Hickson, supra.  Here the evidence does not favor service 
connection.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in  December 2004.  This letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  This letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The only private record referenced by the veteran 
was the October 2004 examination and opinion by CAF, and it 
is on file.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

In this matter, a VA medical opinion was obtained in March 
2005, and the veteran's entire claims file was sent for 
review in conjunction with this opinion.  This action was 
performed specifically to obtain an opinion as to whether the 
veteran's hearing loss disability can be attributed to 
service.  The opinion rendered was based on all the evidence 
in the claims file.  Further examination or opinion is not 
needed on this issue because, at a minimum, there remains no 
unaddressed persuasive and competent evidence that the 
claimed condition may be associated with the claimant's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the appellant is not 
prejudiced by the Board's proceeding with appellate review.  
Mayfield, 19 Vet. App. 103 (2005).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


